Case 4:20-cv-00317-AW-MAF Document 21 Filed 08/18/20 Page 1of3

United States District Court
For the Northern District of Florida

Civil Case No. 4;20-cv-00317-AW-MAF

J.P
Plaintiff
Vs.

United States of America, Jimmy Highsmith, Warden, T.A. Jones, Warden Craig Coil, SIS
officer Ronald Proffitt, Officer Geoffrey Brown, Officer Manuel Pulido and
Nakamoto Group, Inc.

Response to Civil Action No: 4:20-cv-00317-AW-MAF by The Nakamoto Group, Inc.
Count V- Negligence (The Nakamoto Group, Inc)

a) Nakamoto Group had a contractual agreement with the Bureau of Prisons (BOP) to
conduct the Prison Rape Elimination Act (PREA) audit at BOP facilities. Audits
consisted of a three day onsite review and the filing of a report referencing
compliance or non-compliance with the PREA rules to the BOP. Each facility was
reviewed once every three years. FCI Tallahassee was reviewed in June of 2015 and
March 2018.

b) The reports that are completed are confidential and as required by our BOP contract
submitted to the BOP and become their sole property. Moreover since Nakamoto is
no longer under contract with the BOP, at the conclusion of the contract we were
required to destroy all our copies of documents and working papers associated with
any and all PREA audits performed for the BOP.

c) Pg 41 -— Nakamoto received an average of $ 5,900.00 per audit from the BOP. This
amount covers all costs associated with an auditor travelling to the facility, labor costs
associated with conducting the audit by the inspector, administrative support,
management review of the completed report and other overhead costs.

d) While at the BOP facility during a BOP PREA review our assigned auditor reviews
policies, procedures, activities, and interview a random sampling of staff and inmates
over the course of three days.

e) Once the report was submitted to the BOP, Nakamoto’s contractual requirements
were fulfilled, and we did not return to the facility nor review any further actions or
claims on the part of the facility, its staff or individuals held at the facility.

 
Case 4:20-cv-00317-AW-MAF Document 21 Filed 08/18/20 Page 2 of 3

f) The audit report provides the facility the auditor’s findings regarding compliance with
the PREA standards at a point in time.

g) During onsite audits, Nakamoto had no jurisdiction, supervisory or otherwise over the
employees of the facility. All the findings noting compliance or non-compliance
only, were reported in the final report that was submitted to the BOP.

h) With Reference to Nakamoto’s hiring procedures: All Nakamoto auditors who
conducted the PREA audits at BOP facilities had attended a rigorous training session
conducted by an independent Department of Justice (DOJ) entity and were tested and
certified by that DOJ entity. Each Nakamoto auditor had to maintain that certification
by participating in regular continuing education programs offered by the DOJ.
Furthermore, as required by Nakamoto’s contract with the BOP, the auditor’s
certification had to be current in order to be allowed to conduct an audit.

i) Pg. 16 - #80 - #95 of the Civil Action No: 4:20-CV-317 — details actions which took
place months after the last Nakamoto PREA inspection of the facility in March
2018.

j) Nakamoto is no longer contracted to perform PREA audits at BOP facilities.
However, for the duration of contract, Nakamoto completed the required actions
stipulated in terms of the contract.

Count VI — Breach of Contract (Nakamoto Group, Inc.)

The Nakamoto Group was contracted to provide services to the Bureau of Prisons (BOP). No
tenets of the contract allowed Nakamoto to adjudicate a transgression that occurred at the
facility, enforce any action regarding breaching the PREA Rule or adjudicating outcomes in an
investigation undertaken by the facility/agency.

Nakamoto is prohibited by contract from resolving any concerns that arise from the audit
process. Any Corrective Action Plans (CAP’s) are developed and completed by the facility and
the BOP.

In light of the above facts, we request the court to dismiss all charges against the Nakamoto
Group, Inc.

We hereby certify that a copy has been furnished by electronic mail as well as certified mail to
the Plaintiff's attorney on Friday, August 1 4", 2020.

Sincerely,

Jennifer Nakamoto
President
The Nakamoto Group
WOU fo SM ee

7020 0640 OD00 4358 37049

Ua ea aL eda ag

 
